o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date --------------------- number release date cc ita conex-120100-16 uil 36b the honorable lee m zeldin member u s house of representative sec_31 oak street suite patchogue ny attention dear representative zeldin i am responding to your email dated date on behalf of your constituent -------- ----------------------------------------------------------------------------------------- who indicated that the town had difficulties complying with the june deadline for filing certain information returns with the irs have prevented the town from meeting the deadline for the filing of form 1095-b health coverage form 1095-c employer-provided health insurance offer and coverage and the transmittal forms that accompany those forms when they are filed with the irs the law requires health insurance providers and certain employers to send information to the irs and to individuals concerning health care coverage or offers of health care coverage health insurance providers send form 1095-b to individuals and to the irs to report information about who was covered by their health insurance and the months of coverage certain employers must send form 1095-c to employees with information about what coverage the employer offered and for employers that offer self-insured coverage who was covered and the months of coverage these forms assist with compliance with the requirement under the law that individuals have qualifying health care coverage qualify for an exemption or make a payment when filing their tax_return although the law required electronic filers of these forms to submit them to the irs by date for coverage the irs stated that filers missing the deadline will not generally be assessed late_filing_penalties if the reporting entity wrote that various complications may ------------------ conex-120942-16 made legitimate efforts to register with the affordable_care_act information returns air system and file its information returns continues to make efforts and completes the process as soon as possible in addition consistent with existing information reporting rules filers that are assessed penalties may still meet the criteria for a reasonable_cause waiver from the penalties your constituent may get information concerning the air system at www irs gov by entering air status page in the search box i hope this information is helpful if you need further assistance please call ----------------- ------------------------------------ -------------------- or me at sincerely scott k dinwiddie associate chief_counsel income_tax and accounting
